Exhibit 10.12 - Redemption Agreement

Execution Copy

REDEMPTION AGREEMENT

This Redemption Agreement (“Agreement”) is entered into this 18th day of
February, 2009, by and between St. Louis Post-Dispatch LLC, a Delaware limited
liability company and STL Distribution Services LLC, a Delaware limited
liability company (collectively, the “Company”); The Herald Publishing Company,
LLC, a New York limited liability company (“Herald”) (as successor by assignment
to all the rights and obligations of The Herald Company, Inc., a New York
corporation (“Herald Inc.”); Pulitzer Inc., a Delaware corporation (“Pulitzer”);
and Pulitzer Technologies, Inc., a Delaware corporation (“Pulitzer
Technologies”).

R E C I T A L S:

WHEREAS, the Company desires to redeem all of Herald’s membership interests in
the Company (the “Herald Membership Interest”); and

WHEREAS, Herald desires to sell, transfer, and convey the Herald Membership
Interest, and terminate all agreements relating to its interest in the ownership
and operation of the Company, including but not limited to all rights and
obligations under the Company’s Operating Agreement dated as of May 1, 2000 (and
amended June 1, 2001 (the “Operating Agreement”), the Joint Venture Agreement by
and among Pulitzer, Pulitzer Technologies and Herald, Inc. dated as of May 1,
2000 (the “Joint Venture Agreement”) and the Indemnity Agreement by and between
Pulitzer and Herald Inc. dated as of May 1, 2000 (the “Indemnity Agreement”),
according to the terms and conditions hereof;

WHEREAS, Pulitzer and Pulitzer Technologies, as the remaining members of the
Company following the closing of the transactions contemplated herein, consent
to the redemption of Herald’s interest and termination of all agreements
relating to the Herald Membership Interest and Herald’s ownership and operation
of the Company, as provided herein.

NOW THEREFORE, in consideration of the Company’s payment of One Dollar ($1.00)
to Herald, the mutual release, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties hereto agrees as follows:

1. Redemption of Herald Membership Interest. Upon Closing (described below), as
of that date and without further action by any party hereto (a) the Company
shall be deemed to have redeemed the Herald Membership Interest, and all of
Herald’s rights and obligations under the Operating Agreement (including, but
not limited to, the Herald Put (as defined in the Operating Agreement)) shall be
deemed to have terminated; and (b) upon such redemption, Herald shall be deemed
to have released all rights, benefits and obligations of ownership of the Herald
Membership Interest, and any other rights or benefits, relating to ownership or
operation of the Company.



--------------------------------------------------------------------------------

2. Termination of Joint Venture Agreement and Indemnity Agreement. Upon the
Closing Date, all agreements between Herald, on the one hand, and the Company
and Pulitzer and/or Pulitzer Technologies, on the other hand, hereto relating to
the ownership and operation of the Company, including but not limited to the
Joint Venture Agreement and Indemnity Agreement, shall be deemed automatically
terminated, and be superceded by this Agreement.

3. Consideration.

(a) Grant of Phantom Interests. The Company grants Herald an uncertificated
economic interest in the Company with a value (determined as set forth below)
equal to ten percent (10%) of the Enterprise Value (as defined below) of the
Company (the “Phantom Interest”). The Phantom Interest shall not give Herald any
rights as a member of the Company, including without limitation the right to
vote or receive distributions from the Company. The Phantom Interest shall not
be redeemed for cash unless all obligations under the Bank Credit Facility of
Lee Enterprises, Incorporated, a Delaware corporation (“Lee”) have been paid in
full in cash and all obligations (the “Note Obligations”) of the Company under
the Notes and the Transaction Documents (as defined in the Note Agreement, as
amended, pursuant to which the Notes were issued) have been paid in full in cash
and any claim in respect thereof shall be junior and subordinate in all respects
to the Note Obligations. If the Company does not make its payment as required in
Lee Common Stock, Herald shall have a claim for payment of the deficiency. The
Phantom Interest shall only be redeemable as set forth in Sections 3(b) and 3(f)
below. Notwithstanding the foregoing, the Company shall provide Herald a copy of
its annual financial statements prepared by the Company in the ordinary course
of business.

(b) Redemption of Phantom Interest.

(i) Herald shall have the right to redeem the Phantom Interest at any time after
April 28, 2013 and prior to April 28, 2015, upon ninety (90) day prior written
notice to the Company or, upon notice to the Company, at any earlier time (or
any time thereafter) if (A) any long-term debt of the Company shall be
accelerated, (B) the Company shall seek bankruptcy protection or otherwise be
declared insolvent, (C) the Company shall elect to liquidate or (D) the Company
shall transfer or make any other disposition of all or any material portion of
its assets or engage in any similar transaction which would have the effect of
adversely affecting the Enterprise Value (the “Herald Notice”).

(ii) Upon redemption of the Phantom Interest, the Company shall pay Herald (as
provided in Section 3(f) below) a sum or deliver shares of Lee Common Stock with
a value equal to ten percent (10%) of an amount equal to: (a) the Enterprise
Value of the Company, less (b) the Adjusted Note Balance, each as defined below.

 

2



--------------------------------------------------------------------------------

(c) Enterprise Value. For purposes hereof, “Enterprise Value” shall mean the
price that could be negotiated and paid in an arm’s-length transaction, for
cash, between a willing seller and a willing buyer, neither of whom is under
pressure or compulsion to complete the transaction, for the full value of the
Company as a going concern (before deducting for net indebtedness of the
Company) on the date of the Herald Notice. The Company and Herald shall attempt
to agree, in good faith, upon the Enterprise Value upon receipt of the Herald
Notice. If Herald and the Company cannot agree upon the Enterprise Value within
thirty (30) business days, the Company and Herald shall each engage at their own
expense, an independent, nationally recognized investment banking firm to
determine the Enterprise Value. If the valuation by the two investment banking
firms is within ten percent (10%) of each other, the average of the two
valuations shall be deemed the Enterprise Value. If the difference in valuation
by the two investment banking firms is greater than ten percent (10%), the two
investment banking firms shall select a third independent and nationally
recognized banking firm, whose determination of the Enterprise Value shall be
final and binding. The cost of the third investment banking firm shall be paid
equally by the Company and Herald.

(d) Adjusted Note Balance. For purposes hereof, “Adjusted Note Balance” shall
mean the outstanding principal amount of the Adjustable Rate Senior Notes of the
Company due April 28, 2012 (the “Notes”) immediately following the debt
restructuring contemplated herein (i.e. $186,000,000) reduced by (i) all
principal repaid on the Notes through April 28, 2012 or, if the Notes are
refinanced prior to such date (the “Note Refinancing Date”) the principal
balance repaid on or prior to, but not including, any amount repaid on the Note
Refinancing Date and further reduced by (ii) the cumulative Free Cash Flow of
the Company from the Note Refinancing Date to the date of the Herald Notice (the
“Free Cash Flow Adjustment”).

(e) Free Cash Flow. Free Cash Flow for any period shall defined as EBITDA minus
(without duplication) (i) interest expense (net of amortization expense) on the
Adjusted Note Balance (whether or not reflected on the consolidated balance
sheet of the Company or allocated thereto) as reduced periodically by the Free
Cash Flow Adjustment, (ii) taxes paid in cash, and (iii) permitted capital
expenditures (other than with proceeds of debt, equity, asset sales, or
insurance recovery assets).

(f) Payment. Payment for redemption of the Phantom Interest shall be made to
Herald either, at the option of the Company (i) in cash (subject to Section 3(a)
above) or (ii) in Common Stock of Lee on a fully diluted basis at the Company’s
sole discretion, in each case within thirty (30) days after the final
determination of the value of the Phantom Interest. If payment is made in Lee
Common Stock, the number of shares delivered shall be determined based on the
average closing price for the 30 trading days immediately preceding the date of
the Herald Notice.

4. Representations and Warranties.

(a) Herald’s Representation and Warranties. Herald represents and warrants:

(i) Good Standing. Herald is a New York limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
New York.

 

3



--------------------------------------------------------------------------------

(ii) Authority. Herald has the right, power, legal capacity and authority to
enter into and perform all obligations under this Agreement. No approval,
consent, order or authorization of, or registration filing with, or notice to,
any governmental or public body or authorities or any other person or party is
required to give effect to this Agreement.

(iii) Title. Herald is the lawful record owner of the Herald Membership
Interest, and has good title to the Herald Membership Interest, free and clear
of any liens, encumbrances, security agreements, pledges, options, other
purchase rights, or other encumbrances of any kind. Herald has not transferred,
assigned or pledged the Herald Membership Interest to any third party.

(iv) No Breach or Violation. The consummation of the transactions contemplated
by this Agreement will not result in or constitute a default or event that,
without notice, lapse of time, or both, or the occurrence or nonoccurrence of
any other event that would be a default, breach or violation of Herald’s
organizational documents, or any contract, agreement, commitment to which Herald
is a party or by which it is bound.

(b) Company and Pulitzer Representations and Warranties.

(i) Good Standing. The Company is a limited liability company and Pulitzer is a
corporation, in each case duly organized, validly existing and in good standing
under the laws of the State of Delaware.

(ii) Authority. Each of the Company and Pulitzer has the right, power, legal
capacity and authority to enter into and perform all obligations under this
Agreement. No approval, consent, order or authorization of, or registration
filing with, or notice to, any governmental or public body or authorities is
required to give effect to this Agreement.

(iii) No Breach or Violation. The consummation of the transactions contemplated
by this Agreement will not result in or constitute a default or event that,
without notice, lapse of time, or both, or the occurrence or nonoccurrence of
any other event that would be a default, breach or violation of the
organizational documents of the Company or Pulitzer, or any contract, agreement,
commitment to which either the Company or Pulitzer is a party or by which either
is bound.

 

4



--------------------------------------------------------------------------------

5. Mutual Release.

(a) In further consideration for each party’s execution of this Agreement and
performance of transactions contemplated herein, each of the parties hereto
unconditionally and irrevocably acquits and forever fully releases and
discharges each other party, and each of their affiliates, partners,
subsidiaries, officers, employees, agents, attorneys, principals, directors, and
shareholders of each such party, and their respective heirs, legal
representatives, successors and assigns (collectively “Releasees”), from any all
claims, demands, causes of action obligations, remedies, suits, damages and
liabilities of any nature whatsoever, whether now known, suspected or claimed,
whether arising under common law, inequity, or under statute, which such party
has ever had or now has against any of the other parties, and which may have
arisen at any time prior to the Closing, and/or which are in any manner related
to ownership of the Herald Membership Interest, the Company’s Operating
Agreement (including without limitation the Herald Put), the Joint Venture
Agreement, the Indemnity Agreement, and/or related documents, instruments or
agreements relating to the ownership and operation of the Company or the
enforcement of, attempted or threatened enforcement by any parties of any of
their respective common rights, remedies, or recourse related thereto (the
“Released Claims”). Each party covenants and agrees not to ever commence,
voluntarily aid in any way, prosecute, or cause to be commenced or prosecuted
against any of the Releasees, any action or other proceeding based upon any of
the Released Claims.

(b) Each of the parties hereto understands, acknowledges and agrees that the
release set forth above may be asserted as a full and complete defense, and may
be used for a basis for an injunction against, any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

(c) The parties hereto agree that no fact, events, circumstances, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

6. Closing. The closing of the Redemption Transaction described herein shall be
conducted on the date (the “Closing Date”) of, and shall be effective
simultaneously with, the execution and delivery of the documents reflecting the
comprehensive debt restructuring plan among Lee, Pulitzer and the Company with
each of their lenders and note holders. In the event such execution and delivery
shall not have occurred by 5:00pm (Central Time) on February 20, 2009, the
Company shall notify Herald, and this Redemption Agreement shall be of no
further force and effect.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous Provisions.

(a) Expenses. The Company agrees to pay the reasonable fees and expenses of
Herald, its financial advisors and legal counsel upon Closing, provided such
costs and expenses shall not exceed $1,000,000. Herald shall submit a statement
of such costs and expenses not less than one (1) day prior to Closing.

(b) Governing Law. This Agreement shall be construed and enforced in accordance
with the rights of the parties and the rights of the parties shall be governed
by, the State of Delaware, excluding choice of law principals of the law that
would require the application of the laws of a jurisdiction other than the laws
of the State of Delaware. Each of the parties agree that any legal action
between the parties, or any of them, relating to this Agreement, the
interpretation of the terms hereof whether the performance hereof or the
consummation of the transactions contemplated herein, whether in tort or
contract or at law or in equity shall exclusively be brought in a federal or
state court located in New Castle County, Delaware having jurisdiction of the
subject matter thereof, and each party irrevocably: (i) consents to personal
jurisdiction in any such federal or state court; (ii) waives any objection to
laying venue in any such action or proceeding in any such court, and
(iii) waives any immunity from suit and/or any objection that any such court is
an inconvenient forum or does not have jurisdiction over any party hereto.

(c) Further Assurances. From time to time hereafter, each party at the request
of the other, and without further consideration, agrees to execute and deliver,
or cause to executed and delivered at its expense such other instruments of
transfer and/or other documentation as reasonably may be requested by the other
in order to effectuate the transactions contemplated by this Agreement.

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile signatures to this Agreement or any other
document required to be delivered at Closing pursuant to this Agreement shall be
binding on the parties.

(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or, invalidity, without invalidating the reminder of such
provision or the remaining provisions of this Agreement.

(f) Benefit. This Agreement shall inure to the benefit and shall be binding upon
all the parties, their legal representatives, successors, heirs and assigns.

(g) Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as a part hereof or in any way limiting
or amplifying the provisions hereof.

 

6



--------------------------------------------------------------------------------

(h) Rule of Construction. The parties hereto acknowledge that this Agreement was
reached by a process of negotiation with the benefit of legal representation,
and agree that: (i) the rule of construction to the effect that any ambiguities
are revolved against the drafting party shall not be employed in the
interpretation of this Agreement; and (ii) the terms and provisions of this
Agreement shall be construed fairly as to all parties hereto and not in favor of
or against any party, regardless of which party was generally responsible for
the preparation of this Agreement.

(i) Entire Agreement. This Agreement sets forth the entire agreement of the
parties and shall not be amended, modified, or otherwise changed except in a
writing signed by both parties and incorporating this Agreement by reference.

[The remainder of this page is intentionally left blank; signature pages
follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Redemption Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

ST. LOUIS POST-DISPATCH LLC       THE HERALD PUBLISHING COMPANY, LLC By:  

/s/    C. D. Waterman III

    By:  

/s/    Donald Newhouse

  C. D. Waterman III       Donald Newhouse Its:   Secretary     Its:   President
STL DISTRIBUTION SERVICES LLC       By:  

/s/    C. D. Waterman III

        C. D. Waterman III       Its:   Secretary       PULITZER INC.       By:
 

/s/    C. D. Waterman III

        C. D. Waterman III       Its:   Secretary       PULITZER TECHNOLOGIES,
INC.       By:  

/s/    C. D. Waterman III

        C. D. Waterman III       Its:   Secretary      

 

8